Name: Commission Regulation (EC) No 2727/98 of 17 December 1998 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with breeding bovines and horses
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  means of agricultural production;  overseas countries and territories;  trade
 Date Published: nan

 EN Official Journal of the European Communities 18. 12. 98L 343/4 COMMISSION REGULATION (EC) No 2727/98 of 17 December 1998 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with breeding bovines and horses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 4(5) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 3763/91, it is necessary to determine the number of pure- bred breeding bovines and horses originating in the Community which are eligible for aid with a view to encouraging the development of those sectors in the French overseas departments (FOD); Whereas the quantities of the forecast supply balance and the level of aid for those products are fixed by Commis- sion Regulations (EEC) No 2312/92 (3) and (EEC) No 1148/93 (4), both as last amended by Regulation (EC) No 1318/98 (5); whereas the Annexes to those Regulations should therefore be amended; Whereas the need might arise in the French overseas departments for additional supplies of pure-bred breeding bovines and horses in particular marketing years; whereas, therefore, the French authorities should be granted some leeway in their management of the scheme so they can issue aid certificates for animals intended for certain over- seas departments in excess of the maximum quantities available to those departments, on condition that the overall maximum quantity available for all four overseas departments is complied with; whereas, in order to take proper account of such additional supply requirements for subsequent years, the French authorities should inform the Commission of cases in which certificates have been issued using this discretionary power; Whereas, as a result of the presentation by the French authorities of information on the needs of the French overseas departments, the Annexes to Regulations (EEC) No 2312/92 and (EEC) No 1148/93 should be replaced by the Annexes to this Regulation; Whereas the balances should be fixed on the basis of the calendar year; Whereas application of the criteria for fixing the amount of Community aid to the current market situation in the sector in question and, in particular, to the exchange rates and prices for those products in the European part of the Community and on the world market, gives rise to aid for the supply of the FODs with pure-bred breeding animals at the levels fixed in the Annex hereto; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (6) provides that as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1; whereas, for the sake of clarity, the denomination euro' should be used in this Regula- tion since it is to apply from 1 January 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EEC) No 2312/92 is replaced by Annex I to this Regulation. Article 2 The Annex to Regulation (EEC) No 1148/93 is replaced by Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. (1) OJ L 356, 24. 12. 1991, p. 1. (2) OJ L 267, 9. 11. 1995, p. 1. (3) OJ L 222, 7. 8. 1992, p. 32. (4) OJ L 116, 12. 5. 1993, p. 15. (5) OJ L 183, 26. 6. 1998, p. 18. (6) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities18. 12. 98 L 343/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 18. 12. 98L 343/6 (euro/head) CN code Description Number of animalsto be supplied Aid (euro/head) CN code Description Number of animalsto be supplied Aid (euro/head) CN code Description Number of animalsto be supplied Aid (euro/head) CN code Description Number of animalsto be supplied Aid ANNEX I ANNEX III PART 1 Supply to RÃ ©union of pure-bred breeding bovines originating in the Community for 1999 0102 10 00 Pure-bred breeding bovines (1) 350 930 PART 2 Supply to French Guiana of pure-bred breeding bovines originating in the Community for 1999 0102 10 00 Pure-bred breeding bovines (1) 300 930 PART 3 Supply to Martinique of pure-bred breeding bovines originating in the Community for 1999 0102 10 00 Pure-bred breeding bovines (1) 25 930 PART 4 Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for 1999 0102 10 00 Pure-bred breeding bovines (1) 25 930 (1) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions.' EN Official Journal of the European Communities18. 12. 98 L 343/7 (euro/head) CN code Description of the goods Number of animals tobe supplied Aid (euro/head) CN code Description of the goods Number of animals tobe supplied Aid (euro/head) CN code Description of the goods Number of animals tobe supplied Aid ANNEX II ANNEX PART 1 Supply to French Guiana of pure-bred breeding horses originating in the Community for 1999 0101 11 00 Pure-bred breeding horses (1) 16 930 PART 2 Supply to Martinique of pure-bred breeding horses originating in the Community for 1999 0101 11 00 Pure-bred breeding horses (1) 16 930 PART 3 Supply to Guadeloupe of pure-bred breeding horses originating in the Community for 1999 0101 11 00 Pure-bred breeding horses (1) 8 930 (1) Entry under this subheading is subject to the conditions laid down in Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ L 224, 18.8.1990, p. 55).'